DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/29/2021 has been entered.
 
Notice of Allowance
Claims 2 & 4-7 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of
record, either singularly or in combination, does not disclose or suggest the combination of limitations of claim 2 including: depositing a reflective layer over an entire surface of the barrier layer and the dielectric layer.
Claims 8-18 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of
record, either singularly or in combination, does not disclose or suggest the combination of limitations of claim 8 including: a reflective layer over an entire surface of the dielectric layer.
The closest prior art of record, Kususe (US Pub no. 2013/0049053 A1), fails to teach depositing a reflective layer over an entire surface of the barrier layer and the dielectric layer.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATANYA N CRAWFORD EASON whose telephone number is (571)270-3208.  The examiner can normally be reached on Monday-Friday 8 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/LATANYA N CRAWFORD EASON/Primary Examiner, Art Unit 2813